DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1–15, drawn to a method of additively manufacturing, classified in B29C 64/153.
II. Claim 16, drawn to an irradiation device which is capable of being used in an additive manufacturing method, classified in one of  B22F 10/36.
III. Claim 17, drawn to drawn to an apparatus which is capable of being used in an additive manufacturing method, classified in one of  B33Y 10/00.
	Inventions 1 and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the irradiation device and apparatus for additively manufacturing three-dimensional objects as claimed can be used to practice another and materially different process, e.g. a method of laser inscribing a desired image on a piece of wood, a method of being used in a presentation, or a method of entertaining a pet.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process, e.g. controlling the laser beam to inscribe "Live, Laugh, Love" in script font on piece of wood or other signage material. 
Inventions III and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed. Claim 17 recites "characterized by an irradiation device (4), in particular an irradiation device (4) according to claim 16, which irradiation device (4) is adapted to deposit a defined amount of energy in at least one previously irradiated region (7, 8) of the build plane (6) in response to a determined interrupted state of the additive manufacturing process performed on the apparatus (1)." Applicant is respectively reminded that description of examples and preferences is properly set forth in the specification rather than in a single claim.  In this instance, it is not clear whether this narrower limitation is intended to limit the scope claim 17's irradiation device to require the structure of claim 16 or just provide an example. Further, claim 17's subsequent recitation of " which irradiation device (4)" is indefinite because one of ordinary skill in the art is unable to ascertain which of the two "an irradiation device (4)" the Applicant intended to reference. Given the ambiguity surrounding claim 17, the recitation of " in particular an irradiation device (4) according to claim 16, which irradiation device (4) is adapted to deposit a defined amount of energy in at least one previously irradiated region (7, 8) of the build plane (6) in response to a determined interrupted state of the additive manufacturing process performed on the apparatus (1) is understood to be an example/preference of the class of irradiations devices encompassed by claim 17 but not limit the same to the structure of claim 16. Therefore, the combination of claim 17's does not require the particulars of claim 16's irradiation device for patentability. 
The subcombination has separate utility such as being used in a stereolithography method that forms an object from a vat or a photocurable, by a presenter who needs to direct the audience to a particular subject matter which is not readily in reach, or even exercising a cat.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions require a different field of search (for example, searching different CPC classes/subclasses or electronic resources, or employing different search queries); 
(c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Alan Marshall on 12/30/2020 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/MANLEY L CUMMINS IV/            Examiner, Art Unit 1743